Filed 4/1/15 Certified for Publication 4/28/15 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   SECOND APPELLATE DISTRICT
                                               DIVISION TWO

In re BRIANA V., et al., Persons Coming                           B256073
Under the Juvenile Court Law.
                                                                  (Los Angeles County
                                                                  Super. Ct. No. DK02764)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

LUIS V.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Tony L.
Richardson, Judge. Affirmed.


         Michelle L. Jarvis, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Aileen Wong, Deputy County Counsel for Plaintiff and Respondent.
       Luis V. (father) appeals from a judgment of the juvenile court establishing
jurisdiction over his three daughters: Briana V. (born Jan. 2001); Marlene V. (born Feb.
2004); and Patricia V. (born Mar. 2005) pursuant to Welfare & Institutions Code section
300.1 Father contends that substantial evidence does not support the juvenile court‟s
findings as to him. We affirm the judgment.
                      FACTUAL AND PROCEDURAL HISTORY
The family
       Prior to the commencement of this action, father was the primary caregiver for the
children Briana, Marlene and Patricia, who lived with father and paternal grandmother
(PGM). Father and the girls‟ mother, Chantha T. (mother) had been separated for
approximately two years. Mother was in a new relationship with P.K. and they had a
child together, Vincent K., born in December 2012.
Initial investigation
       On December 4, 2013, the Los Angeles County Department of Children and
Family Services (DCFS) received a referral alleging that Briana had been physically
abused by father and PGM. The caller stated that father and PGM hit and slapped Briana
due to her leaving the home without permission. There were no marks or bruises
observed on Briana.
       On December 10, 2013, a DCFS social worker went to the family home. Father
denied the allegations that he hit or slapped Briana. Father reported that on November
29, 2013, Briana left the family home without permission and did not return until 1:30
a.m. Father stated that this was the first time Briana had left the home without
permission, and he was worried about Briana‟s behavior. Briana had been attending
counseling through her school for about three months.
       The PGM also denied the allegations in the petition. PGM stated that she assists
father in caring for the children, and that recently Briana had been acting out.




1      All further statutory references are to the Welfare & Institutions Code.

                                              2
       Briana stated that she left home on November 29, 2013, and did not return until
1:00 a.m. She left home because her father became upset with her for leaving with her
sister without permission. Briana stated that father slapped her one time on the face, but
did not leave any marks on her face. When she returned that night, PGM tapped her on
the mouth with her hand. Briana denied that she was afraid to stay in the home with
father and PGM. However, Briana would prefer to live with her mother because her
mother is not as strict as father, though Briana had not been in contact with mother for
about three months.
       Marlene denied any physical abuse by father or PGM. She stated that Briana “acts
bad and wants to do whatever she wants.” Patricia also denied any physical abuse and
denied witnessing any physical abuse of Briana. Patricia stated that she enjoys living
with father and PGM.
       On December 11, 2013, the social worker asked father about his criminal history.
Father responded, “What the fuck? Why do you have to go there? Nobody else has?”
Father provided the social worker with contact information for his probation officer. The
social worker informed father that in order to close the referral she had to contact his
probation officer. Father was upset and stated that he resides in the back home while
PGM resides in the front house with the children. He then stated that he sleeps in his car
in Long Beach.
       The social worker interviewed mother telephonically. Mother confirmed that she
left the three girls in the care of father and PGM because father would not leave her alone
unless she allowed the children to remain with him. She denied any concern of abuse or
neglect as to father or PGM.
       On December 13, 2013, the social worker interviewed father‟s probation officer,
Pedro Arriola, who stated that father was convicted of rape, kidnapping, robbery and oral
copulation in 1994. Father was arrested on May 16, 2013, and released on October 30,
2013, due to his failure to register as a sex offender. About a month before, PGM had
submitted a letter to the probation department requesting that father reside in her home.
However, neither PGM nor father reported that there were children living in the home.


                                              3
Father denied that he resides with or cares for any children. The conditions of father‟s
probation were: not to subscribe to internet services; not to utilize sex oriented services;
to inform of his residence; not to engage in criminal conduct; to inform of any new arrest;
not to own or possess weapons; to participate in a rehabilitation program; to participate in
a mental health plan; sex registration; not to associate with other sex offenders; not to
reside near schools; not to reside with minors; not to possess children‟s clothes or toys;
and not to use or possess a computer.
       On December 13, 2013, a social worker arrived at the family home. PGM
informed the social worker that father had been arrested. Neither PGM, nor paternal
uncles David and Octavio knew why father had been arrested.
       PGM then claimed that father lived in the back house, not with her and the
children. She added that he also resided in his car. PGM stated that she did not think it
was fair that father was still being punished for a 20-year-old conviction. PGM cried
when the social worker informed her that she and mother were placing the children at risk
by allowing father to bathe, dress and care for the children knowing that he was in
violation of his probation. PGM wanted the children to remain in her care. The social
worker noted that the home was cluttered and disorganized and that the bedroom
occupied by paternal uncle Octavio had graffiti which was not a positive environment for
the children.
       The social worker interviewed Marlene, who was nine years old at the time.
Marlene reported that father no longer bathed her. The last time father assisted her with a
bath was when she was five or six years old. Sometimes PGM assisted her. Father still
assisted Patricia with her baths. Father assisted Marlene and Patricia with getting dressed
daily for school. Marlene admitted that father sometimes shared a bedroom with the
girls. Marlene denied any sexual, physical, or substance abuse.
       Eight-year-old Patricia was also interviewed. Patricia stated that father and PGM
bathed her. Father turned on the water for her and scrubbed her vaginal area and
buttocks. The social worker asked if Patricia had ever seen father‟s private part, to which
Patricia replied, “I cover my eyes cause I don‟t like to see his thing.” Father sometimes


                                              4
got dressed while Patricia was bathing and he “pees.” Patricia denied any penetration
and father had not asked her to touch his penis. The social worker asked Patricia if she
was okay with father bathing and dressing her. Patricia moved her head side to side as
she looked down. She disclosed she sometimes shared a bedroom with father. Patricia
denied any sexual, physical or substance abuse.
       Paternal uncle Octavio denied knowing the conditions of father‟s probation. He
was aware that Briana was defiant and left home without permission. The social worker
observed that paternal uncle appeared to be under the influence of illegal drugs, therefore
she asked him not to have any contact with the children. Paternal uncle stated that he
spends two to three days a week at the home. Paternal uncle admitted to using marijuana
one to two times per day.
       On December 14, 2013, the social worker interviewed mother. Mother was aware
that father was convicted of sexual offenses and was a registered sex offender. When she
and father stopped getting along, she decided to leave father and the children because this
was the only way father would leave her alone. She trusted PGM would keep the
children safe. She was unaware that father bathed and dressed the children. She
admitted making a mistake by not caring for the girls. Mother was aware that Briana was
suspended from school for using marijuana.
       Briana was also interviewed. She denied sexual abuse. She confirmed that father
slapped her on the face after she left home without permission. Briana stated that PGM
assists Marlene and Patricia with bathing and getting dressed. She leaves for school
earlier than Marlene and Patricia, so she was not aware if father bathed or dressed them.
Briana denied that she and her sisters share a bedroom with father. Briana stated that she
would like to live with mother however, she had no concerns with her sisters being under
the care of PGM.
       On December 17, 2013, Probation Officer Arriola informed the social worker that
father had been arrested on December 13, 2013. Father confirmed that he had violated
his parole by visiting schools, having children‟s clothing in his possession, having a



                                             5
computer, and caring for the children. Arriola stated that father and PGM were reminded
on several occasions of the conditions of father‟s probation.
       Based on the above information, the social worker determined that the safety of
the children could not be assured.
Section 300 petition
       DCFS detained Briana, Marlene, and Patricia from father, and on December 20,
2013, filed a section 300 petition on behalf of Briana, Marlene, Patricia, and Vincent.2
The petition alleged under subdivision a-1 that father had physically abused Briana when
he slapped her on the face. Under subdivision (b) (failure to protect), counts 1 to 4, the
petition alleged that father is a registered sex offender and had exposed his penis to
Patricia and bathed and dressed the girls; that father physically abused Briana by slapping
her face; and that father failed to protect the girls by allowing paternal uncle Octavio,
who is a current user of marijuana, to stay in the home. Under subdivision (d) (sexual
abuse), the petition repeated the allegations that father was a registered sex offender, had
bathed and dressed the children, and shared a bedroom with them.
       In a December 20, 2013 “Last Minute Information for the Court,” the social
worker reported that on December 19, 2013, the children were detained from mother and
her boyfriend because they tested positive for amphetamines and methamphetamines.
Detention
       Father was not present at the December 20, 2013 detention hearing. The juvenile
court found father to be the presumed father of Briana, Marlene, and Patricia. The court
ordered the children detained.
       In a January 2, 2014 “Interim Review Report,” DCFS reported that Briana was
placed in a foster home, and Marlene and Patricia were placed in a different foster home.
On January 23, 2014, DCFS filed a first amended petition, adding allegations that mother
and her boyfriend used amphetamines and methamphetamines.




2      Vincent is not a subject of this appeal.

                                              6
Jurisdiction/disposition report
       DCFS filed a jurisdiction/disposition report on January 30, 2014. All four children
remained in foster care. When Briana was interviewed in her foster home and asked
about the physical abuse by father, Briana nodded and explained that she had left the
home without permission. Briana stated that father picked her up and “when we got to
the house he kept shoving me and I started yelling at him. He slapped me and I left the
house again.” Father slapped her with an open hand on her left cheek. She denied
bruising, but stated that there was redness and that father slapped her hard enough to
make her gums bleed. After father slapped Briana, she could taste blood and noticed her
gums were bleeding on the side of her mouth.
       Briana was aware that father was a sex offender, but she did not know that he had
to register. She had never seen father bathing or dressing her sisters. Briana denied
sexual abuse and denied that her sisters slept in father‟s room. She stated that there was a
wall blocking father‟s room so that the family could only enter his room from the outside.
Briana was also aware that her uncle smoked marijuana but she had never seen him
smoke.
       Marlene was also interviewed. She did not see father hit Briana. She was aware
that Briana smoked marijuana, and stated that PGM threatened to take away her iPod.
Marlene denied seeing anyone‟s private area or being touched in the private area.
Marlene stated that PGM gave her baths but that father did not. She had requested that
father stop giving her baths and dressing her. She denied feeling uncomfortable around
father. Marlene was aware that paternal uncle smoked marijuana. Briana had showed
her marijuana. Marlene informed the social worker that the children had found cigarettes
on the floor of the paternal uncle‟s room.
       Patricia also denied seeing anyone hit Briana and denied seeing her father‟s
private area. She did not recall saying that she had seen father‟s penis. She noted that
she always dressed herself and bathed herself. Patricia had not seen the paternal uncle
smoking, but knew that Briana smoked marijuana. She stated that Briana goes to her
father‟s van and smokes weed.


                                             7
       Mother was aware that father had slapped Briana because Briana called and told
her. Mother knew father was strict, but had never seen him hit the children. Mother
knew father was a registered sex offender, but she did not know that he was not supposed
to care for the children. Mother was aware that paternal uncle smoked marijuana because
she smelled it when she used to live in PGM‟s home. Briana told mother that paternal
uncle would smoke marijuana then blame it on Briana.
       Father denied both the sexual abuse allegations and that he hit Briana. He claimed
he only yelled at her. Father explained that his room was attached to PGM‟s home, but it
was divided from the main house and had its own bathroom and shower. He told PGM to
lock the door since he was on probation.
       PGM said that Briana was too rebellious and was going to say father hit her even
though it was not true. PGM stated that Briana was addicted to smoking marijuana.
Regarding father‟s criminal history, PGM stated, “It has been 20 years since my son has
been dealing with this. It was all a lie!” PGM added that she had consulted with an
attorney and they were going to reopen the case. As to allegations of inappropriate
conduct with the children, PGM stated “I don‟t know if the girls said those things, but if
they did, they are lying. I have no idea why they wanted to talk badly about their father. .
. . I know my son and he has always been very careful. He always comes out of the
shower already dressed. He would not expose himself to them. If he helped them get
dressed, he would just hand them their clothes and Briana would dress them and she
would bathe them.” PGM disclosed that paternal uncle lived in her home. She thought
he smoked marijuana, but she had never seen him doing so.
       Briana‟s foster mother reported that Briana was rebellious and displayed overly
sexualized behavior. Briana made inappropriate comments about the foster mother‟s
sons, so the foster mother was considering asking that Briana be removed from her home.
       DCFS recommended that no reunification services be offered to father because he
was a convicted sex offender.
       On January 30, 2014, DCFS filed a Last Minute Information for the Court
reporting that on January 22, 2014, Briana was hospitalized in a mental hospital for


                                             8
having suicidal ideation. Briana had cut her wrist. It appeared that each time Briana had
contact with her family she cut herself and felt suicidal.
Father’s arraignment
       Father‟s arraignment hearing took place on January 30, 2014. Father appeared in
custody and his counsel informed the court that his expected release date was March 3,
2014. The court set the matter for mediation.
Mother’s mediation
       On March 4, 2014, mother and her boyfriend agreed to the amended language in
the first amended petition. They submitted waiver of rights forms, pleading no contest.
Interim review report
       On May 1, 2014, DCFS submitted an interim review report. DCFS reported that
Patricia and Marlene were placed in the same foster home with Vincent. Briana was
placed at a group home in an effort to stabilize her mental health needs. Briana was
taking psychotropic medication after having been diagnosed with depression, suicidal
ideation and mood instability. Briana continued to engage in self-harming behavior
while at the group home. The foster family agency social worker informed DCFS that
Briana‟s symptoms were elevated when Briana had contact with PGM, but she was
unable to explain why. Briana had difficulty getting along with females and preferred to
be around males.
       Father had been released from custody and was living in PGM‟s home. He was
not participating in any services.
       The dependency investigator contacted the Department of Probation supervisor,
Mr. Jew, regarding father‟s visitation with the girls. Mr. Jew stated that father could not
have visits with the girls. The presence of a monitor or family member was not an
option, as father was categorically prohibited from having contact with children.
Jurisdiction/disposition hearing
       The jurisdiction/disposition hearing took place on May 1 and 2, 2014. The court
noted that mother and her boyfriend had pled no contest to the agreed-upon amended
counts in the first amended section 300 petition.


                                              9
       Father submitted two documents for the court‟s consideration: a letter from
St. Gertrude the Great Catholic Church, stating he was a registered member of the parish
and attended weekly Sunday mass; and a card from Advanced Psychological and
Behavioral Medicine Center, showing a next appointment of April 9, 2014, at 10:30 a.m.
       Father testified that he was on probation, and expected to be on probation for five
more months. Father explained that the condition of no contact with his children was a
condition of probation and not a condition of the requirement that he register as a sex
offender. Father was on probation for failing to register. He had been on probation since
October 29, 2013, and was living at PGM‟s home.
       Father‟s counsel argued that father be dismissed from the petition because he did
not present a risk of harm to the children. Father‟s counsel argued that sustaining the
counts as to father was not necessary because his probation requirements already
protected the children. Briana‟s counsel joined in asking that father be dismissed from
the first amended petition.
       The younger children‟s counsel asked that count d-1 be dismissed because the
children had not reported being inappropriately touched by father. However, the younger
girls‟ counsel was concerned that father failed to register as a sex offender and failed to
do what was necessary to follow the conditions that were set for him.
       The juvenile court sustained the following counts: (1) count b-1, alleging that
father has a criminal history of convictions of “Rape:Force/Fear,” failure to register as a
sex offender, and that mother placed the children at risk of harm by permitting the
children to reside in father‟s home with him; (2) counts b-3 and j-2, alleging that father
inappropriately disciplined Briana by slapping her face, and that such conduct placed all
the children at risk of harm; (3) count b-4, alleging that father placed the children at risk
of harm by permitting his brother Octavio, a known marijuana user, to have access to the
children in father‟s home; (4) count b-5, alleging that mother is a recent user of
amphetamines and methamphetamines; and (5) count b-6, alleging that Vincent‟s father
is a recent user of amphetamines and methamphetamines.



                                              10
       The court proceeded with the dispositional portion of the hearing. DCFS asked
that father not be provided with family reunification services under section 361.5,
subdivision (b)(16), which provides that family reunification services need not be
provided to a parent who is required to be registered on a sex offender registry.
       Father‟s counsel admitted that father was not in a position to take custody of the
children. Father asked that the children remain with PGM or be returned to home of
mother. Father argued that it was in the best interests of the children to offer him
reunification services. Father would be off of probation in five months and at that time
would want to have shared custody of the children.
       The juvenile court proceeded to declare the children dependents of the court, and
found a substantial danger if the children were returned to the parents. The children were
ordered detained in the care of DCFS. Each parent was granted monitored visits with the
children. As to father, such visits were to be in keeping with his probation requirements.
       The court agreed with father that he should be offered family reunification
services, and despite DCFS‟s recommendation, ordered services for father. Father was
ordered to participate in parenting education and individual counseling to address case
issues. DCFS requested an order for sexual abuse counseling as well, which the juvenile
court granted. The court acknowledged that there was no evidence that the children are at
risk of sexual abuse, but stated that because it had no understanding of what programs
father might have participated in as a registered sex offender, such an order was
appropriate.
       The court set a six-month review hearing for October 31, 2014.
       On May 5, 2014, father filed a notice of appeal.
                                      DISCUSSION
I. Father’s appeal is not justiciable
       The juvenile court in this matter sustained counts against both mother and father.
While father challenges the sufficiency of the evidence as to his conduct, he makes no
challenge to the jurisdictional findings against mother.



                                             11
       “[A] jurisdictional finding good against one parent is good against both. More
accurately, the minor is a dependent if the actions of either parent bring [the minor]
within one of the statutory definitions of a dependent. [Citations.]” (In re Alysha S.
(1996) 51 Cal. App. 4th 393, 397.) “For this reason, an appellate court may decline to
address the evidentiary support for any remaining jurisdictional findings.” (In re I.A.
(2011) 201 Cal. App. 4th 1484, 1492 (I.A.).)
       A similar situation occurred in the matter of I.A. There, the father asked the court
to review the evidentiary support only for the juvenile court‟s jurisdictional findings
against him. The I.A. court explained:
               “Because he does not challenge the jurisdictional findings involving
       Mother‟s drug abuse, however, any decision we might render on the
       allegations involving Father will not result in a reversal of the court‟s order
       asserting jurisdiction. The juvenile court will still be entitled to assert
       jurisdiction over the minor on the basis of the unchallenged allegations.
       Further, the court will still be permitted to exercise personal jurisdiction
       over Father and adjudicate his parental rights, if any, since that jurisdiction
       is derivative of the court‟s jurisdiction over the minor and is unrelated to
       Father‟s role in creating the conditions justifying the court‟s assertion of
       dependency jurisdiction.

              “Under these circumstances, the issues Father‟s appeal raises are
       „“abstract or academic questions of law”‟ [citation], since we cannot render
       any relief to Father that would have a practical, tangible impact on his
       position in the dependency proceeding. Even if we found no adequate
       evidentiary support for the juvenile court‟s findings with respect to his
       conduct, we would not reverse the court‟s jurisdictional and dispositional
       orders nor vacate the court‟s assertion of personal jurisdiction over his
       parental rights.”

(I.A., supra, 201 Cal.App.4th at p. 1492.)

       While the father contended that the finding of jurisdiction could have other
consequences for him beyond jurisdiction, the I.A. court noted “Father has not suggested
a single specific legal or practical consequence from this finding, either within or outside
the dependency proceedings.” (I.A., supra, 201 Cal.App.4th at p. 1493.)



                                             12
       However, an appellate court may address the merits of the jurisdictional findings
against one parent where “the finding (1) serves as the basis for dispositional orders that
are also challenged on appeal [citation]; (2) could be prejudicial to the appellant or could
potentially impact the current or future dependency proceedings [citations]; or (3) „could
have other consequences for [the appellant], beyond jurisdiction‟ [citation].” (In re
Drake M. (2012) 211 Cal. App. 4th 754, 762-763 (Drake M.).) In contrast to I.A., the
Drake M. court decided to consider the merits of the father‟s appeal, stating:
              “Here, the outcome of this appeal is the difference between father‟s
       being an „offending‟ parent versus a „non-offending‟ parent. Such a
       distinction may have far-reaching implications with respect to future
       dependency proceedings in this case and father‟s parental rights. Thus,
       although dependency jurisdiction over Drake will remain in place because
       the findings based on mother‟s conduct are unchallenged, we will review
       father‟s appeal on the merits.”

(Drake M., supra, 211 Cal.App.4th at p. 763.)
       In Drake M., the father challenged a single jurisdictional finding against him
involving his use of medical marijuana. Because this single jurisdictional finding was the
difference between the father being an offending parent versus a non-offending parent,
the appellate court addressed the merits of his appeal. The Drake M. court noted that
DCFS had failed to show that the father was unable to care for his child due to substance
abuse. Without more, mere usage of drugs by a parent is not a sufficient basis on which
dependency jurisdiction can be found. (Drake M., supra, 211 Cal.App.4th at p. 764.)
There was no evidence that father had a substance abuse problem or that father was
unable to supervise or protect his child. (Id. at pp. 767-769.) The jurisdictional finding
involving father was therefore reversed. (Id. at p. 771.)
       Father argues that, under Drake M., this court should address his challenges to the
jurisdictional findings involving him. However, there are several significant differences
between the present matter and the situation in Drake M. In Drake M., there was a single
jurisdictional finding against the father involving his use of medical marijuana. In this
case there are three jurisdictional findings involving separate conduct of father: his



                                             13
failure to register as a sex offender, his physical abuse of Briana, and his act of permitting
his brother to use marijuana in the home. Thus, in this case, as opposed to Drake M.,
there is not a single jurisdictional finding making the difference between father being a
so-called offending or a non-offending parent. The Drake M. decision does not suggest
that this court must address each of several jurisdictional findings against a parent
because if all such findings are reversed, the parent will be non-offending. This would
completely undermine the general rule that we need not address jurisdictional findings
involving one parent where there are unchallenged findings involving the other parent.
(I.A., supra, 201 Cal.App.4th at p. 1492.) Instead, it would turn this rule on its head,
requiring the appellate court to address all jurisdictional findings against a parent even
when the jurisdictional findings involving the other parent are not challenged. This takes
the Drake M. exception too far.
       Drake M. provides a narrow exception to the general rule that we will not address
the merits of challenges to jurisdictional findings that do not affect the child‟s status as a
dependent of the court. It does not apply where, as here, several jurisdictional findings
have been sustained involving different conduct of the parent.
       This is particularly true where, as here, the parent is a registered sex offender.
When a parent is required to register as a sex offender, this constitutes prima facie
evidence that the subject minor is at substantial risk of abuse or neglect. (§ 355.1, subd.
(d)(4).) Thus, father is already living with a presumption that his children are subject to
dependency jurisdiction. Nothing can be done on appeal to change that fact for future
dependency proceedings. In other words, we cannot change the fact that father will be
prejudiced by his status as a registered sex offender in future proceedings. Father is a
prima facie offending parent. Nothing we do in this appeal will make him a non-
offending parent.3


3      We note that there is some tension between the terms “offending” and “non-
offending” parent and the generally accepted principle in dependency law that “the
juvenile court intervenes to protect a child, not to punish the parent. [Citation.]” (In re
Nolan W. (2009) 45 Cal. 4th 1217, 1233.) Because the system is designed to protect

                                              14
       Father argues that we should address the merits of his claim because “the finding
. . . serves as the basis for dispositional orders that are also challenged on appeal.”
(Drake M., supra, 211 Cal.App.4th at pp. 762-763.) Here, father challenges one
dispositional order: the order requiring him to participate in sexual abuse counseling.
However, this dispositional order only relates to one of the three jurisdictional findings
challenged on appeal. Even if we were to address father‟s failure to register as a sex
offender because it is the basis for the challenged dispositional order, there would still be
two remaining findings supporting jurisdiction based on other conduct of father.
       In sum, under the circumstances of this case, father has failed to show that this
case fits into the narrow exception created by Drake M. For this reason, we decline to
address the evidentiary support for the challenged jurisdictional findings. (I.A., supra,
201 Cal.App.4th at p. 1492.)
II. The juvenile court did not abuse its discretion in ordering sexual abuse
counseling
       “The juvenile court has broad discretion to determine what would best serve and
protect the child‟s interests and to fashion a dispositional order accordingly. On appeal,
this determination cannot be reversed absent a clear abuse of discretion. [Citation.]” (In
re Baby Boy H. (1998) 63 Cal. App. 4th 470, 474.)
       The juvenile court may make “all reasonable orders for the care, supervision,
custody, conduct, maintenance, and support of the child.” (§ 362, subd. (a); In re
Jasmin C. (2003) 106 Cal. App. 4th 177, 180.) The problem that the juvenile court seeks
to address need not be described in the sustained section 300 petition. (See In re
Christopher H. (1996) 50 Cal. App. 4th 1001, 1006-1008.) In fact, there need not be a

children, not vilify parents, dependency jurisdiction is not about parental fault. (See, e.g.,
In re V. M. (1987) 190 Cal. App. 3d 753, 757 [“the imposition of juvenile dependency
jurisdiction must depend on the welfare of the child, not the fault or lack of fault of the
parents”].) This is why courts of appeal generally do not address jurisdictional findings
against a parent where the actions of either parent bring the child within one of the
statutory definitions of a dependent. (I.A., supra, 201 Cal.App.4th at p. 1492.) The use
of the terms “offending” parent and “non-offending” parent is unfortunate, given the
extensive case law articulating the concept that jurisdiction is not about parental fault.

                                              15
jurisdictional finding as to the particular parent upon whom the court imposes a
dispositional order. (See I.A., supra, 201 Cal.App.4th at p. 1492 [“A jurisdictional
finding involving the conduct of a particular parent is not necessary for the court to enter
orders binding on that parent, once dependency jurisdiction has been established”].)
       Father acknowledges that the juvenile court has wide latitude in making orders for
the well-being of the child. However, father argues that the order regarding sexual abuse
counseling for father was not reasonably necessary to eliminate the conditions that led to
the dependency. Father points out that the juvenile court admitted there was no evidence
that the children came under the provisions of section 300, subdivision (d) (sexual abuse).
Thus, father argues, the order for father to participate in sexual abuse counseling had
nothing to do with why the children were brought within the court‟s jurisdiction.
       We find that the trial court did not abuse its discretion. At disposition, the juvenile
court is not limited to the content of the sustained petition when it considers what
dispositional orders would be in the best interests of the children. (In re Rodger H.
(1991) 228 Cal. App. 3d 1174, 1183; In re Christopher H., supra, 50 Cal.App.4th at pp.
1006-1008.) Instead, the court may consider the evidence as a whole. Here, the evidence
showed that father was a registered sex offender. Father‟s status as a registered sex
offender was one of the conditions that led to the dependency. In addition, father was in
violation of the conditions of his probation and was arrested on December 13, 2013, for
visiting schools, having children‟s clothing in his possession, having a computer, and
caring for his children. The juvenile court was concerned because it had no
understanding of what programs father had participated in as a registered sex offender.
Under these circumstances, we cannot say that the juvenile court‟s order requiring father
to attend sexual abuse counseling was beyond the bounds of reason.
       In re Sergio C. (1999) 70 Cal. App. 4th 957, is distinguishable. In that case, the
father contested a dispositional order requiring that he submit to drug testing. The only
evidence of the father‟s alleged drug use was an unsworn and uncorroborated allegation
of the mother, an admitted drug addict who abandoned her children. Because the father
flatly denied drug use and otherwise cooperated fully with the court‟s orders, the matter


                                             16
was reversed and remanded for further proceedings to determine whether drug testing
was necessary. Here, unlike Sergio C., father does not deny the allegations regarding his
status as a registered sex offender and his violation of probation. Thus in this case, as
opposed to Sergio C., there is an evidentiary basis for the dispositional order.4
                                      DISPOSITION
       The judgment is affirmed.




                                                  ____________________________, J.
                                                  CHAVEZ

We concur:



__________________________, Acting P. J.
ASHMANN-GERST



__________________________, J.
HOFFSTADT




4      Similarly, in In re Basilio T. (1992) 4 Cal. App. 4th 155, also cited by father, there
was nothing in the record to suggest that either parent had a substance abuse problem,
therefore the substance abuse component of the reunification plan was reversed. (Id. at
pp. 172-173.)

                                             17
Filed 4/28/15
                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                     DIVISION TWO

In re BRIANA V., et al., Persons Coming            B256073
Under the Juvenile Court Law.
                                                   (Los Angeles County
                                                   Super. Ct. No. DK02764)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND                         ORDER FOR PUBLICATION
FAMILY SERVICES,

        Plaintiff and Respondent.

        v.

LUIS V.,

        Defendant and Appellant.



THE COURT:*

        The opinion in the above entitled matter filed on April 1, 2015, was not certified
for publication.


        For good cause it now appears that the opinion should be published in the Official
Reports and it is so ordered.




*ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.


                                              1